Name: Council Directive 2013/17/EU of 13Ã May 2013 adapting certain directives in the field of environment, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: Europe;  environmental policy;  European construction;  European Union law;  deterioration of the environment
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/193 COUNCIL DIRECTIVE 2013/17/EU of 13 May 2013 adapting certain directives in the field of environment, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 92/43/EEC (1), 2001/81/EC (2) and 2009/147/EC (3) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 92/43/EEC, 2001/81/EC and 2009/147/EC are amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (2) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22). (3) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). ANNEX PART A INDUSTRIAL POLLUTION CONTROL AND RISK MANAGEMENT Directive 2001/81/EC is amended as follows: (1) Annex I is replaced by the following: ANNEX I NATIONAL EMISSION CEILINGS FOR SO2, NOx, VOC AND NH3, TO BE ATTAINED BY 2010 (1) Country SO2 Kilotonnes NOx Kilotonnes VOC Kilotonnes NH3 Kilotonnes Belgium 99 176 139 74 Bulgaria (2) 836 247 175 108 Czech Republic 265 286 220 80 Denmark 55 127 85 69 Germany 520 1 051 995 550 Estonia 100 60 49 29 Ireland 42 65 55 116 Greece 523 344 261 73 Spain 746 847 662 353 France 375 810 1 050 780 Croatia (3) 70 87 90 30 Italy 475 990 1 159 419 Cyprus 39 23 14 9 Latvia 101 61 136 44 Lithuania 145 110 92 84 Luxembourg 4 11 9 7 Hungary 500 198 137 90 Malta 9 8 12 3 Netherlands 50 260 185 128 Austria 39 103 159 66 Poland 1 397 879 800 468 Portugal 160 250 180 90 Romania (2) 918 437 523 210 Slovenia 27 45 40 20 Slovakia 110 130 140 39 Finland 110 170 130 31 Sweden 67 148 241 57 United Kingdom 585 1 167 1 200 297 EU 28 8 367 9 090 8 938 4 324 (2) In Annex II, the table is replaced by the following: SO2 Kilotonnes NOx Kilotonnes VOC Kilotonnes EU 28 (4) 7 902 8 267 7 675 PART B NATURE PROTECTION (1) Directive 92/43/EEC is amended as follows: (a) Annex I is replaced by the following: ANNEX I NATURAL HABITAT TYPES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATION Interpretation Guidance on the interpretation of habitat types is given in the Interpretation Manual of European Union Habitats as approved by the committee set up under Article 20 ( Habitats Committee ) and published by the European Commission (5). The code corresponds to the Natura 2000 code. The sign *  indicates priority habitat types. 1. COASTAL AND HALOPHYTIC HABITATS 11. Open sea and tidal areas 1110 Sandbanks which are slightly covered by sea water all the time 1120 * Posidonia beds (Posidonion oceanicae) 1130 Estuaries 1140 Mudflats and sandflats not covered by seawater at low tide 1150 * Coastal lagoons 1160 Large shallow inlets and bays 1170 Reefs 1180 Submarine structures made by leaking gases 12. Sea cliffs and shingle or stony beaches 1210 Annual vegetation of drift lines 1220 Perennial vegetation of stony banks 1230 Vegetated sea cliffs of the Atlantic and Baltic Coasts 1240 Vegetated sea cliffs of the Mediterranean coasts with endemic Limonium spp. 1250 Vegetated sea cliffs with endemic flora of the Macaronesian coasts 13. Atlantic and continental salt marshes and salt meadows 1310 Salicornia and other annuals colonizing mud and sand 1320 Spartina swards (Spartinion maritimae) 1330 Atlantic salt meadows (Glauco-Puccinellietalia maritimae) 1340 * Inland salt meadows 14. Mediterranean and thermo-Atlantic salt marshes and salt meadows 1410 Mediterranean salt meadows (Juncetalia maritimi) 1420 Mediterranean and thermo-Atlantic halophilous scrubs (Sarcocornetea fruticosi) 1430 Halo-nitrophilous scrubs (Pegano-Salsoletea) 15. Salt and gypsum inland steppes 1510 * Mediterranean salt steppes (Limonietalia) 1520 * Iberian gypsum vegetation (Gypsophiletalia) 1530 * Pannonic salt steppes and salt marshes 16. Boreal Baltic archipelago, coastal and landupheaval areas 1610 Baltic esker islands with sandy, rocky and shingle beach vegetation and sublittoral vegetation 1620 Boreal Baltic islets and small islands 1630 * Boreal Baltic coastal meadows 1640 Boreal Baltic sandy beaches with perennial vegetation 1650 Boreal Baltic narrow inlets 2. COASTAL SAND DUNES AND INLAND DUNES 21. Sea dunes of the Atlantic, North Sea and Baltic coasts 2110 Embryonic shifting dunes 2120 Shifting dunes along the shoreline with Ammophila arenaria ( white dunes ) 2130 * Fixed coastal dunes with herbaceous vegetation ( grey dunes ) 2140 * Decalcified fixed dunes with Empetrum nigrum 2150 * Atlantic decalcified fixed dunes (Calluno-Ulicetea) 2160 Dunes with HippophaÃ « rhamnoides 2170 Dunes with Salix repens ssp. argentea (Salicion arenariae) 2180 Wooded dunes of the Atlantic, Continental and Boreal region 2190 Humid dune slacks 21A0 Machairs (* in Ireland) 22. Sea dunes of the Mediterranean coast 2210 Crucianellion maritimae fixed beach dunes 2220 Dunes with Euphorbia terracina 2230 Malcolmietalia dune grasslands 2240 Brachypodietalia dune grasslands with annuals 2250 * Coastal dunes with Juniperus spp. 2260 Cisto-Lavenduletalia dune sclerophyllous scrubs 2270 * Wooded dunes with Pinus pinea and/or Pinus pinaster 23. Inland dunes, old and decalcified 2310 Dry sand heaths with Calluna and Genista 2320 Dry sand heaths with Calluna and Empetrum nigrum 2330 Inland dunes with open Corynephorus and Agrostis grasslands 2340 * Pannonic inland dunes 3. FRESHWATER HABITATS 31. Standing water 3110 Oligotrophic waters containing very few minerals of sandy plains (Littorelletalia uniflorae) 3120 Oligotrophic waters containing very few minerals generally on sandy soils of the West Mediterranean, with Isoetes spp. 3130 Oligotrophic to mesotrophic standing waters with vegetation of the Littorelletea uniflorae and/or of the IsoÃ «to-Nanojuncetea 3140 Hard oligo-mesotrophic waters with benthic vegetation of Chara spp. 3150 Natural eutrophic lakes with Magnopotamion or Hydrocharition  type vegetation 3160 Natural dystrophic lakes and ponds 3170 * Mediterranean temporary ponds 3180 * Turloughs 3190 Lakes of gypsum karst 31A0 * Transylvanian hot-spring lotus beds 32. Running water  sections of water courses with natural or semi-natural dynamics (minor, average and major beds) where the water quality shows no significant deterioration 3210 Fennoscandian natural rivers 3220 Alpine rivers and the herbaceous vegetation along their banks 3230 Alpine rivers and their ligneous vegetation with Myricaria germanica 3240 Alpine rivers and their ligneous vegetation with Salix elaeagnos 3250 Constantly flowing Mediterranean rivers with Glaucium flavum 3260 Water courses of plain to montane levels with the Ranunculion fluitantis and Callitricho-Batrachion vegetation 3270 Rivers with muddy banks with Chenopodion rubri p.p. and Bidention p.p. vegetation 3280 Constantly flowing Mediterranean rivers with Paspalo-Agrostidion species and hanging curtains of Salix and Populus alba 3290 Intermittently flowing Mediterranean rivers of the Paspalo-Agrostidion 32A0 Tufa cascades of karstic rivers in the Dinaric Alps 4. TEMPERATE HEATH AND SCRUB 4010 Northern Atlantic wet heaths with Erica tetralix 4020 * Temperate Atlantic wet heaths with Erica ciliaris and Erica tetralix 4030 European dry heaths 4040 * Dry Atlantic coastal heaths with Erica vagans 4050 * Endemic macaronesian heaths 4060 Alpine and Boreal heaths 4070 * Bushes with Pinus mugo and Rhododendron hirsutum (Mugo-Rhododendretum hirsuti) 4080 Sub-Arctic Salix spp. Scrub 4090 Endemic oro-Mediterranean heaths with gorse 40A0 * Subcontinental peri-Pannonic scrub 40B0 Rhodope Potentilla fruticosa thickets 40C0 * Ponto-Sarmatic deciduous thickets 5. SCLEROPHYLLOUS SCRUB (MATORRAL) 51. Sub-Mediterranean and temperate scrub 5110 Stable xerothermophilous formations with Buxus sempervirens on rock slopes (Berberidion p.p.) 5120 Mountain Cytisus purgans formations 5130 Juniperus communis formations on heaths or calcareous grasslands 5140 * Cistus palhinhae formations on maritime wet heaths 52. Mediterranean arborescent matorral 5210 Arborescent matorral with Juniperus spp. 5220 * Arborescent matorral with Zyziphus 5230 * Arborescent matorral with Laurus nobilis 53. Thermo-Mediterranean and pre-steppe brush 5310 Laurus nobilis thickets 5320 Low formations of Euphorbia close to cliffs 5330 Thermo-Mediterranean and pre-desert scrub 54. Phrygana 5410 West Mediterranean clifftop phryganas (Astragalo-Plantaginetum subulatae) 5420 Sarcopoterium spinosum phryganas 5430 Endemic phryganas of the Euphorbio-Verbascion 6. NATURAL AND SEMI-NATURAL GRASSLAND FORMATIONS 61. Natural grasslands 6110 * Rupicolous calcareous or basophilic grasslands of the Alysso-Sedion albi 6120 * Xeric sand calcareous grasslands 6130 Calaminarian grasslands of the Violetalia calaminariae 6140 Siliceous Pyrenean Festuca eskia grasslands 6150 Siliceous alpine and boreal grasslands 6160 Oro-Iberian Festuca indigesta grasslands 6170 Alpine and subalpine calcareous grasslands 6180 Macaronesian mesophile grasslands 6190 Rupicolous pannonic grasslands (Stipo-Festucetalia pallentis) 62. Semi-natural dry grasslands and scrubland facies 6210 Semi-natural dry grasslands and scrubland facies on calcareous substrates (Festuco-Brometalia) (* important orchid sites) 6220 * Pseudo-steppe with grasses and annuals of the Thero-Brachypodietea 6230 * Species-rich Nardus grasslands, on silicious substrates in mountain areas (and submountain areas in Continental Europe) 6240 * Sub-Pannonic steppic grasslands 6250 * Pannonic loess steppic grasslands 6260 * Pannonic sand steppes 6270 * Fennoscandian lowland species-rich dry to mesic grasslands 6280 * Nordic alvar and precambrian calcareous flatrocks 62A0 Eastern sub-Mediterranean dry grasslands (Scorzoneratalia villosae) 62B0 * Serpentinophilous grassland of Cyprus 62C0 * Ponto-Sarmatic steppes 62D0 Oro-Moesian acidophilous grasslands 63. Sclerophillous grazed forests (dehesas) 6310 Dehesas with evergreen Quercus spp. 64. Semi-natural tall-herb humid meadows 6410 Molinia meadows on calcareous, peaty or clayey-silt-laden soils (Molinion caeruleae) 6420 Mediterranean tall humid grasslands of the Molinio-Holoschoenion 6430 Hydrophilous tall herb fringe communities of plains and of the montane to alpine levels 6440 Alluvial meadows of river valleys of the Cnidion dubii 6450 Northern boreal alluvial meadows 6460 Peat grasslands of Troodos 65. Mesophile grasslands 6510 Lowland hay meadows (Alopecurus pratensis, Sanguisorba officinalis) 6520 Mountain hay meadows 6530 * Fennoscandian wooded meadows 6540 Sub-Mediterranean grasslands of the Molinio-Hordeion secalini 7. RAISED BOGS AND MIRES AND FENS 71. Sphagnum acid bogs 7110 * Active raised bogs 7120 Degraded raised bogs still capable of natural regeneration 7130 Blanket bogs (* if active bog) 7140 Transition mires and quaking bogs 7150 Depressions on peat substrates of the Rhynchosporion 7160 Fennoscandian mineral-rich springs and springfens 72. Calcareous fens 7210 * Calcareous fens with Cladium mariscus and species of the Caricion davallianae 7220 * Petrifying springs with tufa formation (Cratoneurion) 7230 Alkaline fens 7240 * Alpine pioneer formations of the Caricion bicoloris-atrofuscae 73. Boreal mires 7310 * Aapa mires 7320 * Palsa mires 8. ROCKY HABITATS AND CAVES 81. Scree 8110 Siliceous scree of the montane to snow levels (Androsacetalia alpinae and Galeopsietalia ladani) 8120 Calcareous and calcshist screes of the montane to alpine levels (Thlaspietea rotundifolii) 8130 Western Mediterranean and thermophilous scree 8140 Eastern Mediterranean screes 8150 Medio-European upland siliceous screes 8160 * Medio-European calcareous scree of hill and montane levels 82. Rocky slopes with chasmophytic vegetation 8210 Calcareous rocky slopes with chasmophytic vegetation 8220 Siliceous rocky slopes with chasmophytic vegetation 8230 Siliceous rock with pioneer vegetation of the Sedo-Scleranthion or of the Sedo albi-Veronicion dillenii 8240 * Limestone pavements 83. Other rocky habitats 8310 Caves not open to the public 8320 Fields of lava and natural excavations 8330 Submerged or partially submerged sea caves 8340 Permanent glaciers 9. FORESTS (Sub)natural woodland vegetation comprising native species forming forests of tall trees, with typical undergrowth, and meeting the following criteria: rare or residual, and/or hosting species of Community interest 90. Forests of Boreal Europe 9010 * Western TaÃ ¯ga 9020 * Fennoscandian hemiboreal natural old broad-leaved deciduous forests (Quercus, Tilia, Acer, Fraxinus or Ulmus) rich in epiphytes 9030 * Natural forests of primary succession stages of landupheaval coast 9040 Nordic subalpine/subarctic forests with Betula pubescens ssp. czerepanovii 9050 Fennoscandian herb-rich forests with Picea abies 9060 Coniferous forests on, or connected to, glaciofluvial eskers 9070 Fennoscandian wooded pastures 9080 * Fennoscandian deciduous swamp woods 91. Forests of Temperate Europe 9110 Luzulo-Fagetum beech forests 9120 Atlantic acidophilous beech forests with Ilex and sometimes also Taxus in the shrublayer (Quercion robori-petraeae or Ilici-Fagenion) 9130 Asperulo-Fagetum beech forests 9140 Medio-European subalpine beech woods with Acer and Rumex arifolius 9150 Medio-European limestone beech forests of the Cephalanthero-Fagion 9160 Sub-Atlantic and medio-European oak or oak-hornbeam forests of the Carpinion betuli 9170 Galio-Carpinetum oak-hornbeam forests 9180 * Tilio-Acerion forests of slopes, screes and ravines 9190 Old acidophilous oak woods with Quercus robur on sandy plains 91A0 Old sessile oak woods with Ilex and Blechnum in the British Isles 91B0 Thermophilous Fraxinus angustifolia woods 91C0 * Caledonian forest 91D0 * Bog woodland 91E0 * Alluvial forests with Alnus glutinosa and Fraxinus excelsior (Alno-Padion, Alnion incanae, Salicion albae) 91F0 Riparian mixed forests of Quercus robur, Ulmus laevis and Ulmus minor, Fraxinus excelsior or Fraxinus angustifolia, along the great rivers (Ulmenion minoris) 91G0 * Pannonic woods with Quercus petraea and Carpinus betulus 91H0 * Pannonian woods with Quercus pubescens 91I0 * Euro-Siberian steppic woods with Quercus spp. 91J0 * Taxus baccata woods of the British Isles 91K0 Illyrian Fagus sylvatica forests (Aremonio-Fagion) 91L0 Illyrian oak-hornbeam forests (Erythronio-Carpinion) 91M0 Pannonian-Balkanic turkey oak  sessile oak forests 91N0 * Pannonic inland sand dune thicket (Junipero-Populetum albae) 91P0 Holy Cross fir forest (Abietetum polonicum) 91Q0 Western Carpathian calcicolous Pinus sylvestris forests 91R0 Dinaric dolomite Scots pine forests (Genisto januensis-Pinetum) 91S0 * Western Pontic beech forests 91T0 Central European lichen Scots pine forests 91U0 Sarmatic steppe pine forest 91V0 Dacian Beech forests (Symphyto-Fagion) 91W0 Moesian beech forests 91X0 * Dobrogean beech forests 91Y0 Dacian oak & hornbeam forests 91Z0 Moesian silver lime woods 91AA * Eastern white oak woods 91BA Moesian silver fir forests 91CA Rhodopide and Balkan Range Scots pine forests 92. Mediterranean deciduous forests 9210 * Apeninne beech forests with Taxus and Ilex 9220 * Apennine beech forests with Abies alba and beech forests with Abies nebrodensis 9230 Galicio-Portuguese oak woods with Quercus robur and Quercus pyrenaica 9240 Quercus faginea and Quercus canariensis Iberian woods 9250 Quercus trojana woods 9260 Castanea sativa woods 9270 Hellenic beech forests with Abies borisii-regis 9280 Quercus frainetto woods 9290 Cupressus forests (Acero-Cupression) 92A0 Salix alba and Populus alba galleries 92B0 Riparian formations on intermittent Mediterranean water courses with Rhododendron ponticum, Salix and others 92C0 Platanus orientalis and Liquidambar orientalis woods (Platanion orientalis) 92D0 Southern riparian galleries and thickets (Nerio-Tamaricetea and Securinegion tinctoriae) 93. Mediterranean sclerophyllous forests 9310 Aegean Quercus brachyphylla woods 9320 Olea and Ceratonia forests 9330 Quercus suber forests 9340 Quercus ilex and Quercus rotundifolia forests 9350 Quercus macrolepis forests 9360 * Macaronesian laurel forests (Laurus, Ocotea) 9370 * Palm groves of Phoenix 9380 Forests of Ilex aquifolium 9390 * Scrub and low forest vegetation with Quercus alnifolia 93A0 Woodlands with Quercus infectoria (Anagyro foetidae-Quercetum infectoriae) 94. Temperate mountainous coniferous forests 9410 Acidophilous Picea forests of the montane to alpine levels (Vaccinio-Piceetea) 9420 Alpine Larix decidua and/or Pinus cembra forests 9430 Subalpine and montane Pinus uncinata forests (* if on gypsum or limestone) 95. Mediterranean and Macaronesian mountainous coniferous forests 9510 * Southern Apennine Abies alba forests 9520 Abies pinsapo forests 9530 * (Sub-) Mediterranean pine forests with endemic black pines 9540 Mediterranean pine forests with endemic Mesogean pines 9550 Canarian endemic pine forests 9560 * Endemic forests with Juniperus spp. 9570 * Tetraclinis articulata forests 9580 * Mediterranean Taxus baccata woods 9590 * Cedrus brevifolia forests (Cedrosetum brevifoliae) 95A0 High oro-Mediterranean pine forests (b) Annex II is replaced by the following: ANNEX II ANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATION Interpretation (a) Annex II follows on from Annex I for the establishment of a consistent network of special areas of conservation. (b) The species listed in this Annex are indicated:  by the name of the species or subspecies, or  by all the species belonging to a higher taxon or to a designated part of that taxon. The abbreviation spp.  after the name of a family or genus designates all the species belonging to that family or genus. (c) Symbols An asterisk (*) before the name of a species indicates that it is a priority species. Most species listed in this Annex are also listed in Annex IV. Where a species appears in this Annex but does not appear in either Annex IV or Annex V, the species name is followed by the symbol (o); where a species which appears in this Annex also appears in Annex V but does not appear in Annex IV, its name is followed by the symbol (V). (a) ANIMALS VERTEBRATES MAMMALS INSECTIVORA Talpidae Galemys pyrenaicus CHIROPTERA Rhinolophidae Rhinolophus blasii Rhinolophus euryale Rhinolophus ferrumequinum Rhinolophus hipposideros Rhinolophus mehelyi Vespertilionidae Barbastella barbastellus Miniopterus schreibersii Myotis bechsteinii Myotis blythii Myotis capaccinii Myotis dasycneme Myotis emarginatus Myotis myotis Pteropodidae Rousettus aegyptiacus RODENTIA Gliridae Myomimus roachi Sciuridae * Marmota marmota latirostris * Pteromys volans (Sciuropterus russicus) Spermophilus citellus (Citellus citellus) * Spermophilus suslicus (Citellus suslicus) Castoridae Castor fiber (except the Estonian, Latvian, Lithuanian, Finnish and Swedish populations) Cricetidae Mesocricetus newtoni Microtidae Dinaromys bogdanovi Microtus cabrerae * Microtus oeconomus arenicola * Microtus oeconomus mehelyi Microtus tatricus Zapodidae Sicista subtilis CARNIVORA Canidae * Alopex lagopus * Canis lupus (except the Estonian population; Greek populations: only south of the 39th parallel; Spanish populations: only those south of the Duero; Latvian, Lithuanian and Finnish populations). Ursidae * Ursus arctos (except the Estonian, Finnish and Swedish populations) Mustelidae * Gulo gulo Lutra lutra Mustela eversmanii * Mustela lutreola Vormela peregusna Felidae Lynx lynx (except the Estonian, Latvian and Finnish populations) * Lynx pardinus Phocidae Halichoerus grypus (V) * Monachus monachus Phoca hispida bottnica (V) * Phoca hispida saimensis Phoca vitulina (V) ARTIODACTYLA Cervidae * Cervus elaphus corsicanus Rangifer tarandus fennicus (o) Bovidae * Bison bonasus Capra aegagrus (natural populations) * Capra pyrenaica pyrenaica Ovis gmelini musimon (Ovis ammon musimon) (natural populations  Corsica and Sardinia) Ovis orientalis ophion (Ovis gmelini ophion) * Rupicapra pyrenaica ornata (Rupicapra rupicapra ornata) Rupicapra rupicapra balcanica * Rupicapra rupicapra tatrica CETACEA Phocoena phocoena Tursiops truncatus REPTILES CHELONIA (TESTUDINES) Testudinidae Testudo graeca Testudo hermanni Testudo marginata Cheloniidae * Caretta caretta * Chelonia mydas Emydidae Emys orbicularis Mauremys caspica Mauremys leprosa SAURIA Lacertidae Dinarolacerta mosorensis Lacerta bonnali (Lacerta monticola) Lacerta monticola Lacerta schreiberi Gallotia galloti insulanagae * Gallotia simonyi Podarcis lilfordi Podarcis pityusensis Scincidae Chalcides simonyi (Chalcides occidentalis) Gekkonidae Phyllodactylus europaeus OPHIDIA (SERPENTES) Colubridae * Coluber cypriensis Elaphe quatuorlineata Elaphe situla * Natrix natrix cypriaca Viperidae * Macrovipera schweizeri (Vipera lebetina schweizeri) Vipera ursinii (except Vipera ursinii rakosiensis and Vipera ursinii macrops) * Vipera ursinii macrops * Vipera ursinii rakosiensis AMPHIBIANS CAUDATA Salamandridae Chioglossa lusitanica Mertensiella luschani (Salamandra luschani) * Salamandra aurorae (Salamandra atra aurorae) Salamandrina terdigitata Triturus carnifex (Triturus cristatus carnifex) Triturus cristatus (Triturus cristatus cristatus) Triturus dobrogicus (Triturus cristatus dobrogicus) Triturus karelinii (Triturus cristatus karelinii) Triturus montandoni Triturus vulgaris ampelensis Proteidae * Proteus anguinus Plethodontidae Hydromantes (Speleomantes) ambrosii Hydromantes (Speleomantes) flavus Hydromantes (Speleomantes) genei Hydromantes (Speleomantes) imperialis Hydromantes (Speleomantes) strinatii Hydromantes (Speleomantes) supramontis ANURA Discoglossidae * Alytes muletensis Bombina bombina Bombina variegata Discoglossus galganoi (including Discoglossus jeanneae ) Discoglossus montalentii Discoglossus sardus Ranidae Rana latastei Pelobatidae * Pelobates fuscus insubricus FISH PETROMYZONIFORMES Petromyzonidae Eudontomyzon spp. (o) Lampetra fluviatilis (V) (except the Finnish and Swedish populations) Lampetra planeri (o) (except the Estonian, Finnish, and Swedish populations) Lethenteron zanandreai (V) Petromyzon marinus (o) (except the Swedish populations) ACIPENSERIFORMES Acipenseridae * Acipenser naccarii * Acipenser sturio CLUPEIFORMES Clupeidae Alosa spp. (V) SALMONIFORMES Salmonidae Hucho hucho (natural populations) (V) Salmo macrostigma (o) Salmo marmoratus (o) Salmo salar (only in fresh water) (V) (except the Finnish populations) Salmothymus obtusirostris (o) Coregonidae * Coregonus oxyrhynchus (anadromous populations in certain sectors of the North Sea) Umbridae Umbra krameri (o) CYPRINIFORMES Cyprinidae Alburnus albidus (o) (Alburnus vulturius) Aulopyge huegelii (o) Anaecypris hispanica Aspius aspius (V) (except the Finnish populations) Barbus comiza (V) Barbus meridionalis (V) Barbus plebejus (V) Chalcalburnus chalcoides (o) Chondrostoma genei (o) Chondrostoma knerii (o) Chondrostoma lusitanicum (o) Chondrostoma phoxinus (o) Chondrostoma polylepis (o) (including C. willkommi) Chondrostoma soetta (o) Chondrostoma toxostoma (o) Gobio albipinnatus (o) Gobio kessleri (o) Gobio uranoscopus (o) Iberocypris palaciosi (o) * Ladigesocypris ghigii (o) Leuciscus lucumonis (o) Leuciscus souffia (o) Pelecus cultratus (V) Phoxinellus spp. (o) * Phoxinus percnurus Rhodeus sericeus amarus (o) Rutilus pigus (V) Rutilus rubilio (o) Rutilus arcasii (o) Rutilus macrolepidotus (o) Rutilus lemmingii (o) Rutilus frisii meidingeri (V) Rutilus alburnoides (o) Scardinius graecus (o) Squalius microlepis (o) Squalius svallize (o) Cobitidae Cobitis elongata (o) Cobitis taenia (o) (except the Finnish populations) Cobitis trichonica (o) Misgurnus fossilis (o) Sabanejewia aurata (o) Sabanejewia larvata (o) (Cobitis larvata and Cobitis conspersa) SILURIFORMES Siluridae Silurus aristotelis (V) ATHERINIFORMES Cyprinodontidae Aphanius iberus (o) Aphanius fasciatus (o) * Valencia hispanica * Valencia letourneuxi (Valencia hispanica) PERCIFORMES Percidae Gymnocephalus baloni Gymnocephalus schraetzer (V) * Romanichthys valsanicola Zingel spp. ((o) except Zingel asper and Zingel zingel (V)) Gobiidae Knipowitschia croatica (o) Knipowitschia (Padogobius) panizzae (o) Padogobius nigricans (o) Pomatoschistus canestrini (o) SCORPAENIFORMES Cottidae Cottus gobio (o) (except the Finnish populations) Cottus petiti (o) INVERTEBRATES ARTHROPODS CRUSTACEA Decapoda Austropotamobius pallipes (V) * Austropotamobius torrentium (V) Isopoda * Armadillidium ghardalamensis INSECTA Coleoptera Agathidium pulchellum (o) Bolbelasmus unicornis Boros schneideri (o) Buprestis splendens Carabus hampei Carabus hungaricus * Carabus menetriesi pacholei * Carabus olympiae Carabus variolosus Carabus zawadszkii Cerambyx cerdo Corticaria planula (o) Cucujus cinnaberinus Dorcadion fulvum cervae Duvalius gebhardti Duvalius hungaricus Dytiscus latissimus Graphoderus bilineatus Leptodirus hochenwarti Limoniscus violaceus (o) Lucanus cervus (o) Macroplea pubipennis (o) Mesosa myops (o) Morimus funereus (o) * Osmoderma eremita Oxyporus mannerheimii (o) Pilemia tigrina * Phryganophilus ruficollis Probaticus subrugosus Propomacrus cypriacus * Pseudogaurotina excellens Pseudoseriscius cameroni Pytho kolwensis Rhysodes sulcatus (o) * Rosalia alpina Stephanopachys linearis (o) Stephanopachys substriatus (o) Xyletinus tremulicola (o) Hemiptera Aradus angularis (o) Lepidoptera Agriades glandon aquilo (o) Arytrura musculus * Callimorpha (Euplagia, Panaxia) quadripunctaria (o) Catopta thrips Chondrosoma fiduciarium Clossiana improba (o) Coenonympha oedippus Colias myrmidone Cucullia mixta Dioszeghyana schmidtii Erannis ankeraria Erebia calcaria Erebia christi Erebia medusa polaris (o) Eriogaster catax Euphydryas (Eurodryas, Hypodryas) aurinia (o) Glyphipterix loricatella Gortyna borelii lunata Graellsia isabellae (V) Hesperia comma catena (o) Hypodryas maturna Leptidea morsei Lignyoptera fumidaria Lycaena dispar Lycaena helle Maculinea nausithous Maculinea teleius Melanargia arge * Nymphalis vaualbum Papilio hospiton Phyllometra culminaria Plebicula golgus Polymixis rufocincta isolata Polyommatus eroides Proterebia afra dalmata Pseudophilotes bavius Xestia borealis (o) Xestia brunneopicta (o) * Xylomoia strix Mantodea Apteromantis aptera Odonata Coenagrion hylas (o) Coenagrion mercuriale (o) Coenagrion ornatum (o) Cordulegaster heros Cordulegaster trinacriae Gomphus graslinii Leucorrhinia pectoralis Lindenia tetraphylla Macromia splendens Ophiogomphus cecilia Oxygastra curtisii Orthoptera Baetica ustulata Brachytrupes megacephalus Isophya costata Isophya harzi Isophya stysi Myrmecophilus baronii Odontopodisma rubripes Paracaloptenus caloptenoides Pholidoptera transsylvanica Stenobothrus (Stenobothrodes) eurasius ARACHNIDA Pseudoscorpiones Anthrenochernes stellae (o) MOLLUSCS GASTROPODA Anisus vorticulus Caseolus calculus Caseolus commixta Caseolus sphaerula Chilostoma banaticum Discula leacockiana Discula tabellata Discus guerinianus Elona quimperiana Geomalacus maculosus Geomitra moniziana Gibbula nivosa * Helicopsis striata austriaca (o) Hygromia kovacsi Idiomela (Helix) subplicata Lampedusa imitatrix * Lampedusa melitensis Leiostyla abbreviata Leiostyla cassida Leiostyla corneocostata Leiostyla gibba Leiostyla lamellosa * Paladilhia hungarica Sadleriana pannonica Theodoxus transversalis Vertigo angustior (o) Vertigo genesii (o) Vertigo geyeri (o) Vertigo moulinsiana (o) BIVALVIA Unionoida Margaritifera durrovensis (Margaritifera margaritifera) (V) Margaritifera margaritifera (V) Unio crassus Dreissenidae Congeria kusceri (b) PLANTS PTERIDOPHYTA ASPLENIACEAE Asplenium jahandiezii (Litard.) Rouy Asplenium adulterinum Milde BLECHNACEAE Woodwardia radicans (L.) Sm. DICKSONIACEAE Culcita macrocarpa C. Presl DRYOPTERIDACEAE Diplazium sibiricum (Turcz. ex Kunze) Kurata * Dryopteris corleyi Fraser-Jenk. Dryopteris fragans (L.) Schott HYMENOPHYLLACEAE Trichomanes speciosum Willd. ISOETACEAE Isoetes boryana Durieu Isoetes malinverniana Ces. & De Not. MARSILEACEAE Marsilea batardae Launert Marsilea quadrifolia L. Marsilea strigosa Willd. OPHIOGLOSSACEAE Botrychium simplex Hitchc. Ophioglossum polyphyllum A. Braun GYMNOSPERMAE PINACEAE * Abies nebrodensis (Lojac.) Mattei ANGIOSPERMAE ALISMATACEAE * Alisma wahlenbergii (Holmberg) Juz. Caldesia parnassifolia (L.) Parl. Luronium natans (L.) Raf. AMARYLLIDACEAE Leucojum nicaeense Ard. Narcissus asturiensis (Jordan) Pugsley Narcissus calcicola MendonÃ §a Narcissus cyclamineus DC. Narcissus fernandesii G. Pedro Narcissus humilis (Cav.) Traub * Narcissus nevadensis Pugsley Narcissus pseudonarcissus L. subsp. nobilis (Haw.) A. Fernandes Narcissus scaberulus Henriq. Narcissus triandrus L. subsp. capax (Salisb.) D. A. Webb. Narcissus viridiflorus Schousboe ASCLEPIADACEAE Vincetoxicum pannonicum (Borhidi) Holub BORAGINACEAE * Anchusa crispa Viv. Echium russicum J.F.Gemlin * Lithodora nitida (H. Ern) R. Fernandes Myosotis lusitanica Schuster Myosotis rehsteineri Wartm. Myosotis retusifolia R. Afonso Omphalodes kuzinskyanae Willk. * Omphalodes littoralis Lehm. * Onosma tornensis Javorka Solenanthus albanicus (Degen & al.) Degen & Baldacci * Symphytum cycladense Pawl. CAMPANULACEAE Adenophora lilifolia (L.) Ledeb. Asyneuma giganteum (Boiss.) Bornm. * Campanula bohemica Hruby * Campanula gelida Kovanda Campanula romanica SÃ vul. * Campanula sabatia De Not. * Campanula serrata (Kit.) Hendrych Campanula zoysii Wulfen Jasione crispa (Pourret) Samp. subsp. serpentinica Pinto da Silva Jasione lusitanica A. DC. CARYOPHYLLACEAE Arenaria ciliata L. subsp. pseudofrigida Ostenf. & O.C. Dahl Arenaria humifusa Wahlenberg * Arenaria nevadensis Boiss. & Reuter Arenaria provincialis Chater & Halliday * Cerastium alsinifolium Tausch Cerastium dinaricum G. Beck & Szysz. Dianthus arenarius L. subsp. arenarius * Dianthus arenarius subsp. bohemicus (Novak) O. Schwarz Dianthus cintranus Boiss. & Reuter subsp. cintranus Boiss. & Reuter * Dianthus diutinus Kit. * Dianthus lumnitzeri Wiesb. Dianthus marizii (Samp.) Samp. * Dianthus moravicus Kovanda * Dianthus nitidus Waldst. et Kit. Dianthus plumarius subsp. regis-stephani (Rapcs.) Baksay Dianthus rupicola Biv. * Gypsophila papillosa P. Porta Herniaria algarvica Chaudhri * Herniaria latifolia Lapeyr. subsp. litardierei Gamis Herniaria lusitanica (Chaudhri) subsp. berlengiana Chaudhri Herniaria maritima Link * Minuartia smejkalii Dvorakova Moehringia jankae Griseb. ex Janka Moehringia lateriflora (L.) Fenzl. Moehringia tommasinii Marches. Moehringia villosa (Wulfen) Fenzl Petrocoptis grandiflora Rothm. Petrocoptis montsicciana O. Bolos & Rivas Mart. Petrocoptis pseudoviscosa FernÃ ¡ndez Casas Silene furcata Rafin. subsp. angustiflora (Rupr.) Walters * Silene hicesiae Brullo & Signorello Silene hifacensis Rouy ex Willk. * Silene holzmanii Heldr. ex Boiss. Silene longicilia (Brot.) Otth. Silene mariana Pau * Silene orphanidis Boiss * Silene rothmaleri Pinto da Silva * Silene velutina Pourret ex Loisel. CHENOPODIACEAE * Bassia (Kochia) saxicola (Guss.) A. J. Scott * Cremnophyton lanfrancoi Brullo et Pavone * Salicornia veneta Pignatti & Lausi CISTACEAE Cistus palhinhae Ingram Halimium verticillatum (Brot.) Sennen Helianthemum alypoides Losa & Rivas Goday Helianthemum caput-felis Boiss. * Tuberaria major (Willk.) Pinto da Silva & Rozeira COMPOSITAE * Anthemis glaberrima (Rech. f.) Greuter Artemisia campestris L. subsp. bottnica A.N. LundstrÃ ¶m ex Kindb. * Artemisia granatensis Boiss. * Artemisia laciniata Willd. Artemisia oelandica (Besser) Komaror * Artemisia pancicii (Janka) Ronn. * Aster pyrenaeus Desf. ex DC * Aster sorrentinii (Tod) Lojac. Carlina onopordifolia Besser * Carduus myriacanthus Salzm. ex DC. * Centaurea alba L. subsp. heldreichii (Halacsy) Dostal * Centaurea alba L. subsp. princeps (Boiss. & Heldr.) Gugler * Centaurea akamantis T. Georgiadis & G. Chatzikyriakou * Centaurea attica Nyman subsp. megarensis (Halacsy & Hayek) Dostal * Centaurea balearica J.D. Rodriguez * Centaurea borjae Valdes-Berm. & Rivas Goday * Centaurea citricolor Font Quer Centaurea corymbosa Pourret Centaurea gadorensis G. Blanca * Centaurea horrida Badaro Centaurea immanuelis-loewii Degen Centaurea jankae Brandza * Centaurea kalambakensis Freyn & Sint. Centaurea kartschiana Scop. * Centaurea lactiflora Halacsy Centaurea micrantha Hoffmanns. & Link subsp. herminii (Rouy) DostÃ ¡l * Centaurea niederi Heldr. * Centaurea peucedanifolia Boiss. & Orph. * Centaurea pinnata Pau Centaurea pontica Prodan & E.I. NyÃ ¡rÃ ¡dy Centaurea pulvinata (G. Blanca) G. Blanca Centaurea rothmalerana (ArÃ ¨nes) DostÃ ¡l Centaurea vicentina Mariz Cirsium brachycephalum Juratzka * Crepis crocifolia Boiss. & Heldr. Crepis granatensis (Willk.) B. Blanca & M. Cueto Crepis pusilla (Sommier) MerxmÃ ¼ller Crepis tectorum L. subsp. nigrescens Erigeron frigidus Boiss. ex DC. * Helichrysum melitense (Pignatti) Brullo et al Hymenostemma pseudanthemis (Kunze) Willd. Hyoseris frutescens Brullo et Pavone * Jurinea cyanoides (L.) Reichenb. * Jurinea fontqueri Cuatrec. * Lamyropsis microcephala (Moris) Dittrich & Greuter Leontodon microcephalus (Boiss. ex DC.) Boiss. Leontodon boryi Boiss. * Leontodon siculus (Guss.) Finch & Sell Leuzea longifolia Hoffmanns. & Link Ligularia sibirica (L.) Cass. * Palaeocyanus crassifolius (Bertoloni) Dostal Santolina impressa Hoffmanns. & Link Santolina semidentata Hoffmanns. & Link Saussurea alpina subsp. esthonica (Baer ex Rupr) Kupffer * Senecio elodes Boiss. ex DC. Senecio jacobea L. subsp. gotlandicus (Neuman) Sterner Senecio nevadensis Boiss. & Reuter * Serratula lycopifolia (Vill.) A. Kern Tephroseris longifolia (Jacq.) Griseb et Schenk subsp. moravica CONVOLVULACEAE * Convolvulus argyrothamnus Greuter * Convolvulus fernandesii Pinto da Silva & Teles CRUCIFERAE Alyssum pyrenaicum Lapeyr. * Arabis kennedyae Meikle Arabis sadina (Samp.) P. Cout. Arabis scopoliana Boiss * Biscutella neustriaca Bonnet Biscutella vincentina (Samp.) Rothm. Boleum asperum (Pers.) Desvaux Brassica glabrescens Poldini Brassica hilarionis Post Brassica insularis Moris * Brassica macrocarpa Guss. Braya linearis Rouy * Cochlearia polonica E. FrÃ ¶hlich * Cochlearia tatrae Borbas * Coincya rupestris Rouy * Coronopus navasii Pau Crambe tataria Sebeok * Degenia velebitica (Degen) Hayek Diplotaxis ibicensis (Pau) GÃ ³mez-Campo * Diplotaxis siettiana Maire Diplotaxis vicentina (P. Cout.) Rothm. Draba cacuminum Elis Ekman Draba cinerea Adams Draba dorneri Heuffel. Erucastrum palustre (Pirona) Vis. * Erysimum pieninicum (Zapal.) Pawl. * Iberis arbuscula Runemark Iberis procumbens Lange subsp. microcarpa Franco & Pinto da Silva * Jonopsidium acaule (Desf.) Reichenb. Jonopsidium savianum (Caruel) Ball ex Arcang. Rhynchosinapis erucastrum (L.) Dandy ex Clapham subsp. cintrana (Coutinho) Franco & P. Silva (Coincya cintrana (P. Cout.) Pinto da Silva) Sisymbrium cavanillesianum ValdÃ ©s & Castroviejo Sisymbrium supinum L. Thlaspi jankae A. Kern. CYPERACEAE Carex holostoma Drejer * Carex panormitana Guss. Eleocharis carniolica Koch DIOSCOREACEAE * Borderea chouardii (Gaussen) Heslot DROSERACEAE Aldrovanda vesiculosa L. ELATINACEAE Elatine gussonei (Sommier) Brullo et al ERICACEAE Rhododendron luteum Sweet EUPHORBIACEAE * Euphorbia margalidiana Kuhbier & Lewejohann Euphorbia transtagana Boiss. GENTIANACEAE * Centaurium rigualii Esteve * Centaurium somedanum Lainz Gentiana ligustica R. de Vilm. & Chopinet Gentianella anglica (Pugsley) E.F. Warburg * Gentianella bohemica Skalicky GERANIACEAE * Erodium astragaloides Boiss. & Reuter Erodium paularense FernÃ ¡ndez-GonzÃ ¡lez & Izco * Erodium rupicola Boiss. GLOBULARIACEAE * Globularia stygia Orph. ex Boiss. GRAMINEAE Arctagrostis latifolia (R. Br.) Griseb. Arctophila fulva (Trin.) N.J. Anderson Avenula hackelii (Henriq.) Holub Bromus grossus Desf. ex DC. Calamagrostis chalybaea (Laest.) Fries Cinna latifolia (Trev.) Griseb. Coleanthus subtilis (Tratt.) Seidl Festuca brigantina (Markgr.-Dannenb.) Markgr.-Dannenb. Festuca duriotagana Franco & R. Afonso Festuca elegans Boiss. Festuca henriquesii Hack. Festuca summilusitana Franco & R. Afonso Gaudinia hispanica Stace & Tutin Holcus setiglumis Boiss. & Reuter subsp. duriensis Pinto da Silva Micropyropsis tuberosa Romero - Zarco & Cabezudo Poa granitica Br.-Bl. subsp. disparilis (E. I. NyÃ ¡rÃ ¡dy) E. I. NyÃ ¡rÃ ¡dy * Poa riphaea (Ascher et Graebner) Fritsch Pseudarrhenatherum pallens (Link) J. Holub Puccinellia phryganodes (Trin.) Scribner + Merr. Puccinellia pungens (Pau) Paunero * Stipa austroitalica Martinovsky * Stipa bavarica Martinovsky & H. Scholz Stipa danubialis Dihoru & Roman * Stipa styriaca Martinovsky * Stipa veneta Moraldo * Stipa zalesskii Wilensky Trisetum subalpestre (Hartman) Neuman GROSSULARIACEAE * Ribes sardoum Martelli HIPPURIDACEAE Hippuris tetraphylla L. Fil. HYPERICACEAE * Hypericum aciferum (Greuter) N.K.B. Robson IRIDACEAE Crocus cyprius Boiss. et Kotschy Crocus hartmannianus Holmboe Gladiolus palustris Gaud. Iris aphylla L. subsp. hungarica Hegi Iris humilis Georgi subsp. arenaria (Waldst. et Kit.) A. et D.LÃ ¶ve JUNCACEAE Juncus valvatus Link Luzula arctica Blytt LABIATAE Dracocephalum austriacum L. * Micromeria taygetea P.H. Davis Nepeta dirphya (Boiss.) Heldr. ex Halacsy * Nepeta sphaciotica P.H. Davis Origanum dictamnus L. Phlomis brevibracteata Turril Phlomis cypria Post Salvia veneris Hedge Sideritis cypria Post Sideritis incana subsp. glauca (Cav.) Malagarriga Sideritis javalambrensis Pau Sideritis serrata Cav. ex Lag. Teucrium lepicephalum Pau Teucrium turredanum Losa & Rivas Goday * Thymus camphoratus Hoffmanns. & Link Thymus carnosus Boiss. * Thymus lotocephalus G. LÃ ³pez & R. Morales (Thymus cephalotos L.) LEGUMINOSAE Anthyllis hystrix Cardona, Contandr. & E. Sierra * Astragalus algarbiensis Coss. ex Bunge * Astragalus aquilanus Anzalone Astragalus centralpinus Braun-Blanquet * Astragalus macrocarpus DC. subsp. lefkarensis * Astragalus maritimus Moris Astragalus peterfii JÃ ¡v. Astragalus tremolsianus Pau * Astragalus verrucosus Moris * Cytisus aeolicus Guss. ex Lindl. Genista dorycnifolia Font Quer Genista holopetala (Fleischm. ex Koch) Baldacci Melilotus segetalis (Brot.) Ser. subsp. fallax Franco * Ononis hackelii Lange Trifolium saxatile All. * Vicia bifoliolata J.D. RodrÃ ­guez LENTIBULARIACEAE * Pinguicula crystallina Sm. Pinguicula nevadensis (Lindb.) Casper LILIACEAE Allium grosii Font Quer * Androcymbium rechingeri Greuter * Asphodelus bento-rainhae P. Silva * Chionodoxa lochiae Meikle in Kew Bull. Colchicum arenarium Waldst. et Kit. Hyacinthoides vicentina (Hoffmans. & Link) Rothm. * Muscari gussonei (Parl.) Tod. Scilla litardierei Breist. * Scilla morrisii Meikle Tulipa cypria Stapf Tulipa hungarica Borbas LINACEAE * Linum dolomiticum Borbas * Linum muelleri Moris (Linum maritimum muelleri) LYTHRACEAE * Lythrum flexuosum Lag. MALVACEAE Kosteletzkya pentacarpos (L.) Ledeb. NAJADACEAE Najas flexilis (Willd.) Rostk. & W.L. Schmidt Najas tenuissima (A. Braun) Magnus OLEACEAE Syringa josikaea Jacq. Fil. ex Reichenb. ORCHIDACEAE Anacamptis urvilleana Sommier et Caruana Gatto Calypso bulbosa L. * Cephalanthera cucullata Boiss. & Heldr. Cypripedium calceolus L. Dactylorhiza kalopissii E. Nelson Gymnigritella runei Teppner & Klein Himantoglossum adriaticum Baumann Himantoglossum caprinum (Bieb.) V. Koch Liparis loeselii (L.) Rich. * Ophrys kotschyi H.Fleischm. et Soo * Ophrys lunulata Parl. Ophrys melitensis (Salkowski) J et P Devillers-Terschuren Platanthera obtusata (Pursh) subsp. oligantha (Turez.) Hulten OROBANCHACEAE Orobanche densiflora Salzm. ex Reut. PAEONIACEAE Paeonia cambessedesii (Willk.) Willk. Paeonia clusii F.C. Stern subsp. rhodia (Stearn) Tzanoudakis Paeonia officinalis L. subsp. banatica (Rachel) Soo Paeonia parnassica Tzanoudakis PALMAE Phoenix theophrasti Greuter PAPAVERACEAE Corydalis gotlandica LidÃ ©n Papaver laestadianum (Nordh.) Nordh. Papaver radicatum Rottb. subsp. hyperboreum Nordh. PLANTAGINACEAE Plantago algarbiensis Sampaio (Plantago bracteosa (Willk.) G. Sampaio) Plantago almogravensis Franco PLUMBAGINACEAE Armeria berlengensis Daveau * Armeria helodes Martini & Pold Armeria neglecta Girard Armeria pseudarmeria (Murray) Mansfeld * Armeria rouyana Daveau Armeria soleirolii (Duby) Godron Armeria velutina Welw. ex Boiss. & Reuter Limonium dodartii (Girard) O. Kuntze subsp. lusitanicum (Daveau) Franco * Limonium insulare (Beg. & Landi) Arrig. & Diana Limonium lanceolatum (Hoffmans. & Link) Franco Limonium multiflorum Erben * Limonium pseudolaetum Arrig. & Diana * Limonium strictissimum (Salzmann) Arrig. POLYGONACEAE Persicaria foliosa (H. Lindb.) Kitag. Polygonum praelongum Coode & Cullen Rumex rupestris Le Gall PRIMULACEAE Androsace mathildae Levier Androsace pyrenaica Lam. * Cyclamen fatrense Halda et Sojak * Primula apennina Widmer Primula carniolica Jacq. Primula nutans Georgi Primula palinuri Petagna Primula scandinavica Bruun Soldanella villosa Darracq. RANUNCULACEAE * Aconitum corsicum Gayer (Aconitum napellus subsp. corsicum) Aconitum firmum (Reichenb.) Neilr subsp. moravicum Skalicky Adonis distorta Ten. Aquilegia bertolonii Schott Aquilegia kitaibelii Schott * Aquilegia pyrenaica D.C. subsp. cazorlensis (Heywood) Galiano * Consolida samia P.H. Davis * Delphinium caseyi B.L. Burtt Pulsatilla grandis Wenderoth Pulsatilla patens (L.) Miller * Pulsatilla pratensis (L.) Miller subsp. hungarica Soo * Pulsatilla slavica G. Reuss. * Pulsatilla subslavica Futak ex Goliasova Pulsatilla vulgaris Hill. subsp. gotlandica (Johanss.) Zaemelis & Paegle Ranunculus kykkoensis Meikle Ranunculus lapponicus L. * Ranunculus weyleri Mares RESEDACEAE Reseda decursiva Forssk. ROSACEAE Agrimonia pilosa Ledebour Potentilla delphinensis Gren. & Godron Potentilla emilii-popii NyÃ ¡rÃ ¡dy * Pyrus magyarica Terpo Sorbus teodorii Liljefors RUBIACEAE Galium cracoviense Ehrend. * Galium litorale Guss. Galium moldavicum (Dobrescu) Franco * Galium sudeticum Tausch * Galium viridiflorum Boiss. & Reuter SALICACEAE Salix salvifolia Brot. subsp. australis Franco SANTALACEAE Thesium ebracteatum Hayne SAXIFRAGACEAE Saxifraga berica (Beguinot) D.A. Webb Saxifraga florulenta Moretti Saxifraga hirculus L. Saxifraga osloÃ «nsis Knaben Saxifraga tombeanensis Boiss. ex Engl. SCROPHULARIACEAE Antirrhinum charidemi Lange Chaenorrhinum serpyllifolium (Lange) Lange subsp. lusitanicum R. Fernandes * Euphrasia genargentea (Feoli) Diana Euphrasia marchesettii Wettst. ex Marches. Linaria algarviana Chav. Linaria coutinhoi ValdÃ ©s Linaria loeselii Schweigger * Linaria ficalhoana Rouy Linaria flava (Poiret) Desf. * Linaria hellenica Turrill Linaria pseudolaxiflora Lojacono * Linaria ricardoi Cout. Linaria tonzigii Lona * Linaria tursica B. ValdÃ ©s & Cabezudo Odontites granatensis Boiss. * Pedicularis sudetica Willd. Rhinanthus oesilensis (Ronniger & Saarsoo) Vassilcz Tozzia carpathica Wol. Verbascum litigiosum Samp. Veronica micrantha Hoffmanns. & Link * Veronica oetaea L.-A. Gustavsson SOLANACEAE * Atropa baetica Willk. THYMELAEACEAE * Daphne arbuscula Celak Daphne petraea Leybold * Daphne rodriguezii Texidor ULMACEAE Zelkova abelicea (Lam.) Boiss. UMBELLIFERAE * Angelica heterocarpa Lloyd Angelica palustris (Besser) Hoffm. * Apium bermejoi Llorens Apium repens (Jacq.) Lag. Athamanta cortiana Ferrarini * Bupleurum capillare Boiss. & Heldr. * Bupleurum kakiskalae Greuter Eryngium alpinum L. * Eryngium viviparum Gay * Ferula sadleriana Lebed. Hladnikia pastinacifolia Reichenb. * Laserpitium longiradium Boiss. * Naufraga balearica Constans & Cannon * Oenanthe conioides Lange Petagnia saniculifolia Guss. Rouya polygama (Desf.) Coincy * Seseli intricatum Boiss. Seseli leucospermum Waldst. et Kit Thorella verticillatinundata (Thore) Briq. VALERIANACEAE Centranthus trinervis (Viv.) Beguinot VIOLACEAE Viola delphinantha Boiss. * Viola hispida Lam. Viola jaubertiana Mares & Vigineix Viola rupestris F.W. Schmidt subsp. relicta Jalas LOWER PLANTS BRYOPHYTA Bruchia vogesiaca Schwaegr. (o) Bryhnia novae-angliae (Sull & Lesq.) Grout (o) * Bryoerythrophyllum campylocarpum (C. MÃ ¼ll.) Crum. (Bryoerythrophyllum machadoanum (Sergio) M.O. Hill) (o) Buxbaumia viridis (Moug.) Moug. & Nestl. (o) Cephalozia macounii (Aust.) Aust. (o) Cynodontium suecicum (H. Arn. & C. Jens.) I. Hag. (o) Dichelyma capillaceum (Dicks) Myr. (o) Dicranum viride (Sull. & Lesq.) Lindb. (o) Distichophyllum carinatum Dix. & Nich. (o) Drepanocladus (Hamatocaulis) vernicosus (Mitt.) Warnst. (o) Encalypta mutica (I. Hagen) (o) Hamatocaulis lapponicus (Norrl.) HedenÃ ¤s (o) Herzogiella turfacea (Lindb.) I. Wats. (o) Hygrohypnum montanum (Lindb.) Broth. (o) Jungermannia handelii (Schiffn.) Amak. (o) Mannia triandra (Scop.) Grolle (o) * Marsupella profunda Lindb. (o) Meesia longiseta Hedw. (o) Nothothylas orbicularis (Schwein.) Sull. (o) Ochyraea tatrensis Vana (o) Orthothecium lapponicum (Schimp.) C. Hartm. (o) Orthotrichum rogeri Brid. (o) Petalophyllum ralfsii (Wils.) Nees & Gott. (o) Plagiomnium drummondii (Bruch & Schimp.) T. Kop. (o) Riccia breidleri Jur. (o) Riella helicophylla (Bory & Mont.) Mont. (o) Scapania massolongi (K. MÃ ¼ll.) K. MÃ ¼ll. (o) Sphagnum pylaisii Brid. (o) Tayloria rudolphiana (Garov) B. & S. (o) Tortella rigens (N. Alberts) (o) SPECIES FOR MACARONESIA PTERIDOPHYTA HYMENOPHYLLACEAE Hymenophyllum maderensis Gibby & Lovis DRYOPTERIDACEAE * Polystichum drepanum (Sw.) C. Presl. ISOETACEAE Isoetes azorica Durieu & Paiva ex Milde MARSILEACEAE * Marsilea azorica Launert & Paiva ANGIOSPERMAE ASCLEPIADACEAE Caralluma burchardii N. E. Brown * Ceropegia chrysantha Svent. BORAGINACEAE Echium candicans L. fil. * Echium gentianoides Webb & Coincy Myosotis azorica H.C. Watson Myosotis maritima Hochst. in Seub. CAMPANULACEAE * Azorina vidalii (H.C. Watson) Feer Musschia aurea (L. f.) DC. * Musschia wollastonii Lowe CAPRIFOLIACEAE * Sambucus palmensis Link CARYOPHYLLACEAE Spergularia azorica (Kindb.) Lebel CELASTRACEAE Maytenus umbellata (R. Br.) Mabb. CHENOPODIACEAE Beta patula Ait. CISTACEAE Cistus chinamadensis Banares & Romero * Helianthemum bystropogophyllum Svent. COMPOSITAE Andryala crithmifolia Ait. * Argyranthemum lidii Humphries Argyranthemum thalassophylum (Svent.) Hump. Argyranthemum winterii (Svent.) Humphries * Atractylis arbuscula Svent. & Michaelis Atractylis preauxiana Schultz. Calendula maderensis DC. Cheirolophus duranii (Burchard) Holub Cheirolophus ghomerytus (Svent.) Holub Cheirolophus junonianus (Svent.) Holub Cheirolophus massonianus (Lowe) Hansen & Sund. Cirsium latifolium Lowe Helichrysum gossypinum Webb Helichrysum monogynum Burtt & Sund. Hypochoeris oligocephala (Svent. & Bramw.) Lack * Lactuca watsoniana Trel. * Onopordum nogalesii Svent. * Onorpordum carduelinum Bolle * Pericallis hadrosoma (Svent.) B. Nord. Phagnalon benettii Lowe Stemmacantha cynaroides (Chr. Son. in Buch) Ditt Sventenia bupleuroides Font Quer * Tanacetum ptarmiciflorum Webb & Berth CONVOLVULACEAE * Convolvulus caput-medusae Lowe * Convolvulus lopez-socasii Svent. * Convolvulus massonii A. Dietr. CRASSULACEAE Aeonium gomeraense Praeger Aeonium saundersii Bolle Aichryson dumosum (Lowe) Praeg. Monanthes wildpretii Banares & Scholz Sedum brissemoretii Raymond-Hamet CRUCIFERAE * Crambe arborea Webb ex Christ Crambe laevigata DC. ex Christ * Crambe sventenii R. Petters ex Bramwell & Sund. * Parolinia schizogynoides Svent. Sinapidendron rupestre (Ait.) Lowe CYPERACEAE Carex malato-belizii Raymond DIPSACACEAE Scabiosa nitens Roemer & J.A. Schultes ERICACEAE Erica scoparia L. subsp. azorica (Hochst.) D.A. Webb EUPHORBIACEAE * Euphorbia handiensis Burchard Euphorbia lambii Svent. Euphorbia stygiana H.C. Watson GERANIACEAE * Geranium maderense P.F. Yeo GRAMINEAE Deschampsia maderensis (Haeck. & Born.) Buschm. Phalaris maderensis (Menezes) Menezes GLOBULARIACEAE * Globularia ascanii D. Bramwell & Kunkel * Globularia sarcophylla Svent. LABIATAE * Sideritis cystosiphon Svent. * Sideritis discolor (Webb ex de Noe) Bolle Sideritis infernalis Bolle Sideritis marmorea Bolle Teucrium abutiloides LHÃ ©r. Teucrium betonicum LHÃ ©r. LEGUMINOSAE * Anagyris latifolia Brouss. ex. Willd. Anthyllis lemanniana Lowe * Dorycnium spectabile Webb & Berthel * Lotus azoricus P.W. Ball Lotus callis-viridis D. Bramwell & D. H. Davis * Lotus kunkelii (E. Chueca) D. Bramwell & al. * Teline rosmarinifolia Webb & Berthel. * Teline salsoloides Arco & Acebes. Vicia dennesiana H.C. Watson LILIACEAE * Androcymbium psammophilum Svent. Scilla maderensis Menezes Semele maderensis Costa LORANTHACEAE Arceuthobium azoricum Wiens & Hawksw. MYRICACEAE * Myrica rivas-martinezii Santos. OLEACEAE Jasminum azoricum L. Picconia azorica (Tutin) Knobl. ORCHIDACEAE Goodyera macrophylla Lowe PITTOSPORACEAE * Pittosporum coriaceum Dryand. ex. Ait. PLANTAGINACEAE Plantago malato-belizii Lawalree PLUMBAGINACEAE * Limonium arborescens (Brouss.) Kuntze Limonium dendroides Svent. * Limonium spectabile (Svent.) Kunkel & Sunding * Limonium sventenii Santos & FernÃ ¡ndez GalvÃ ¡n POLYGONACEAE Rumex azoricus Rech. fil. RHAMNACEAE Frangula azorica Tutin ROSACEAE * Bencomia brachystachya Svent. Bencomia sphaerocarpa Svent. * Chamaemeles coriacea Lindl. Dendriopoterium pulidoi Svent. Marcetella maderensis (Born.) Svent. Prunus lusitanica L. subsp. azorica (Mouillef.) Franco Sorbus maderensis (Lowe) Dode SANTALACEAE Kunkeliella subsucculenta Kammer SCROPHULARIACEAE * Euphrasia azorica H.C. Watson Euphrasia grandiflora Hochst. in Seub. * Isoplexis chalcantha Svent. & OShanahan Isoplexis isabelliana (Webb & Berthel.) Masferrer Odontites holliana (Lowe) Benth. Sibthorpia peregrina L. SOLANACEAE * Solanum lidii Sunding UMBELLIFERAE Ammi trifoliatum (H.C. Watson) Trelease Bupleurum handiense (Bolle) Kunkel Chaerophyllum azoricum Trelease Ferula latipinna Santos Melanoselinum decipiens (Schrader & Wendl.) Hoffm. Monizia edulis Lowe Oenanthe divaricata (R. Br.) Mabb. Sanicula azorica Guthnick ex Seub. VIOLACEAE Viola paradoxa Lowe LOWER PLANTS BRYOPHYTA * Echinodium spinosum (Mitt.) Jur. (o) * Thamnobryum fernandesii Sergio (o).; (c) Annex IV is replaced by the following: ANNEX IV ANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST IN NEED OF STRICT PROTECTION The species listed in this Annex are indicated:  by the name of species or subspecies, or  by the body of species belonging to a higher taxon or to a designated part of that taxon. The abbreviation spp.  after the name of a family or genus designates all the species belonging to that family or genus. (a) ANIMALS VERTEBRATES MAMMALS INSECTIVORA Erinaceidae Erinaceus algirus Soricidae Crocidura canariensis Crocidura sicula Talpidae Galemys pyrenaicus MICROCHIROPTERA All species MEGACHIROPTERA Pteropodidae Rousettus aegyptiacus RODENTIA Gliridae All species except Glis glis and Eliomys quercinus Sciuridae Marmota marmota latirostris Pteromys volans (Sciuropterus russicus) Spermophilus citellus (Citellus citellus) Spermophilus suslicus (Citellus suslicus) Sciurus anomalus Castoridae Castor fiber (except the Estonian, Latvian, Lithuanian, Polish, Finnish and Swedish populations) Cricetidae Cricetus cricetus (except the Hungarian populations) Mesocricetus newtoni Microtidae Dinaromys bogdanovi Microtus cabrerae Microtus oeconomus arenicola Microtus oeconomus mehelyi Microtus tatricus Zapodidae Sicista betulina Sicista subtilis Hystricidae Hystrix cristata CARNIVORA Canidae Alopex lagopus Canis lupus (except the Greek populations north of the 39th parallel; Estonian populations, Spanish populations north of the Duero; Bulgarian, Latvian, Lithuanian, Polish, Slovak populations and Finnish populations within the reindeer management area as defined in paragraph 2 of the Finnish Act No 848/90 of 14 September 1990 on reindeer management) Ursidae Ursus arctos Mustelidae Lutra lutra Mustela eversmanii Mustela lutreola Vormela peregusna Felidae Felis silvestris Lynx lynx (except the Estonian population) Lynx pardinus Phocidae Monachus monachus Phoca hispida saimensis ARTIODACTYLA Cervidae Cervus elaphus corsicanus Bovidae Bison bonasus Capra aegagrus (natural populations) Capra pyrenaica pyrenaica Ovis gmelini musimon (Ovis ammon musimon) (natural populations  Corsica and Sardinia) Ovis orientalis ophion (Ovis gmelini ophion) Rupicapra pyrenaica ornata (Rupicapra rupicapra ornata) Rupicapra rupicapra balcanica Rupicapra rupicapra tatrica CETACEA All species REPTILES TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata Cheloniidae Caretta caretta Chelonia mydas Lepidochelys kempii Eretmochelys imbricata Dermochelyidae Dermochelys coriacea Emydidae Emys orbicularis Mauremys caspica Mauremys leprosa SAURIA Lacertidae Algyroides fitzingeri Algyroides marchi Algyroides moreoticus Algyroides nigropunctatus Dalmatolacerta oxycephala Dinarolacerta mosorensis Gallotia atlantica Gallotia galloti Gallotia galloti insulanagae Gallotia simonyi Gallotia stehlini Lacerta agilis Lacerta bedriagae Lacerta bonnali (Lacerta monticola) Lacerta monticola Lacerta danfordi Lacerta dugesi Lacerta graeca Lacerta horvathi Lacerta schreiberi Lacerta trilineata Lacerta viridis Lacerta vivipara pannonica Ophisops elegans Podarcis erhardii Podarcis filfolensis Podarcis hispanica atrata Podarcis lilfordi Podarcis melisellensis Podarcis milensis Podarcis muralis Podarcis peloponnesiaca Podarcis pityusensis Podarcis sicula Podarcis taurica Podarcis tiliguerta Podarcis wagleriana Scincidae Ablepharus kitaibelii Chalcides bedriagai Chalcides ocellatus Chalcides sexlineatus Chalcides simonyi (Chalcides occidentalis) Chalcides viridianus Ophiomorus punctatissimus Gekkonidae Cyrtopodion kotschyi Phyllodactylus europaeus Tarentola angustimentalis Tarentola boettgeri Tarentola delalandii Tarentola gomerensis Agamidae Stellio stellio Chamaeleontidae Chamaeleo chamaeleon Anguidae Ophisaurus apodus OPHIDIA Colubridae Coluber caspius Coluber cypriensis Coluber hippocrepis Coluber jugularis Coluber laurenti Coluber najadum Coluber nummifer Coluber viridiflavus Coronella austriaca Eirenis modesta Elaphe longissima Elaphe quatuorlineata Elaphe situla Natrix natrix cetti Natrix natrix corsa Natrix natrix cypriaca Natrix tessellata Telescopus falax Viperidae Vipera ammodytes Macrovipera schweizeri (Vipera lebetina schweizeri) Vipera seoanni (except Spanish populations) Vipera ursinii Vipera xanthina Boidae Eryx jaculus AMPHIBIANS CAUDATA Salamandridae Chioglossa lusitanica Euproctus asper Euproctus montanus Euproctus platycephalus Mertensiella luschani (Salamandra luschani) Salamandra atra Salamandra aurorae Salamandra lanzai Salamandrina terdigitata Triturus carnifex (Triturus cristatus carnifex) Triturus cristatus (Triturus cristatus cristatus) Triturus italicus Triturus karelinii (Triturus cristatus karelinii) Triturus marmoratus Triturus montandoni Triturus vulgaris ampelensis Proteidae Proteus anguinus Plethodontidae Hydromantes (Speleomantes) ambrosii Hydromantes (Speleomantes) flavus Hydromantes (Speleomantes) genei Hydromantes (Speleomantes) imperialis Hydromantes (Speleomantes) strinatii (Hydromantes (Speleomantes) italicus) Hydromantes (Speleomantes) supramontis ANURA Discoglossidae Alytes cisternasii Alytes muletensis Alytes obstetricans Bombina bombina Bombina variegata Discoglossus galganoi (including Discoglossus jeanneae ) Discoglossus montalentii Discoglossus pictus Discoglossus sardus Ranidae Rana arvalis Rana dalmatina Rana graeca Rana iberica Rana italica Rana latastei Rana lessonae Pelobatidae Pelobates cultripes Pelobates fuscus Pelobates syriacus Bufonidae Bufo calamita Bufo viridis Hylidae Hyla arborea Hyla meridionalis Hyla sarda FISH ACIPENSERIFORMES Acipenseridae Acipenser naccarii Acipenser sturio SALMONIFORMES Coregonidae Coregonus oxyrhynchus (anadromous populations in certain sectors of the North Sea, except the Finnish populations) CYPRINIFORMES Cyprinidae Anaecypris hispanica Phoxinus percnurus ATHERINIFORMES Cyprinodontidae Valencia hispanica PERCIFORMES Percidae Gymnocephalus baloni Romanichthys valsanicola Zingel asper INVERTEBRATES ARTHROPODS CRUSTACEA Isopoda Armadillidium ghardalamensis INSECTA Coleoptera Bolbelasmus unicornis Buprestis splendens Carabus hampei Carabus hungaricus Carabus olympiae Carabus variolosus Carabus zawadszkii Cerambyx cerdo Cucujus cinnaberinus Dorcadion fulvum cervae Duvalius gebhardti Duvalius hungaricus Dytiscus latissimus Graphoderus bilineatus Leptodirus hochenwarti Pilemia tigrina Osmoderma eremita Phryganophilus ruficollis Probaticus subrugosus Propomacrus cypriacus Pseudogaurotina excellens Pseudoseriscius cameroni Pytho kolwensis Rosalia alpina Lepidoptera Apatura metis Arytrura musculus Catopta thrips Chondrosoma fiduciarium Coenonympha hero Coenonympha oedippus Colias myrmidone Cucullia mixta Dioszeghyana schmidtii Erannis ankeraria Erebia calcaria Erebia christi Erebia sudetica Eriogaster catax Fabriciana elisa Glyphipterix loricatella Gortyna borelii lunata Hypodryas maturna Hyles hippophaes Leptidea morsei Lignyoptera fumidaria Lopinga achine Lycaena dispar Lycaena helle Maculinea arion Maculinea nausithous Maculinea teleius Melanargia arge Nymphalis vaualbum Papilio alexanor Papilio hospiton Parnassius apollo Parnassius mnemosyne Phyllometra culminaria Plebicula golgus Polymixis rufocincta isolata Polyommatus eroides Proserpinus proserpina Proterebia afra dalmata Pseudophilotes bavius Xylomoia strix Zerynthia polyxena Mantodea Apteromantis aptera Odonata Aeshna viridis Cordulegaster heros Cordulegaster trinacriae Gomphus graslinii Leucorrhinia albifrons Leucorrhinia caudalis Leucorrhinia pectoralis Lindenia tetraphylla Macromia splendens Ophiogomphus cecilia Oxygastra curtisii Stylurus flavipes Sympecma braueri Orthoptera Baetica ustulata Brachytrupes megacephalus Isophya costata Isophya harzi Isophya stysi Myrmecophilus baronii Odontopodisma rubripes Paracaloptenus caloptenoides Pholidoptera transsylvanica Saga pedo Stenobothrus (Stenobothrodes) eurasius ARACHNIDA Araneae Macrothele calpeiana MOLLUSCS GASTROPODA Anisus vorticulus Caseolus calculus Caseolus commixta Caseolus sphaerula Chilostoma banaticum Discula leacockiana Discula tabellata Discula testudinalis Discula turricula Discus defloratus Discus guerinianus Elona quimperiana Geomalacus maculosus Geomitra moniziana Gibbula nivosa Hygromia kovacsi Idiomela (Helix) subplicata Lampedusa imitatrix Lampedusa melitensis Leiostyla abbreviata Leiostyla cassida Leiostyla corneocostata Leiostyla gibba Leiostyla lamellosa Paladilhia hungarica Patella ferruginea Sadleriana pannonica Theodoxus prevostianus Theodoxus transversalis BIVALVIA Anisomyaria Lithophaga lithophaga Pinna nobilis Unionoida Margaritifera auricularia Unio crassus Dreissenidae Congeria kusceri ECHINODERMATA Echinoidea Centrostephanus longispinus (b) PLANTS Annex IV (b) contains all the plant species listed in Annex II (b) (6) plus those mentioned below: PTERIDOPHYTA ASPLENIACEAE Asplenium hemionitis L. ANGIOSPERMAE AGAVACEAE Dracaena draco (L.) L. AMARYLLIDACEAE Narcissus longispathus Pugsley Narcissus triandrus L. BERBERIDACEAE Berberis maderensis Lowe CAMPANULACEAE Campanula morettiana Reichenb. Physoplexis comosa (L.) Schur. CARYOPHYLLACEAE Moehringia fontqueri Pau COMPOSITAE Argyranthemum pinnatifidum (L.f.) Lowe subsp. succulentum (Lowe) C. J. Humphries Helichrysum sibthorpii Rouy Picris willkommii (Schultz Bip.) Nyman Santolina elegans Boiss. ex DC. Senecio caespitosus Brot. Senecio lagascanus DC. subsp. lusitanicus (P. Cout.) Pinto da Silva Wagenitzia lancifolia (Sieber ex Sprengel) Dostal CRUCIFERAE Murbeckiella sousae Rothm. EUPHORBIACEAE Euphorbia nevadensis Boiss. & Reuter GESNERIACEAE Jankaea heldreichii (Boiss.) Boiss. Ramonda serbica Pancic IRIDACEAE Crocus etruscus Parl. Iris boissieri Henriq. Iris marisca Ricci & Colasante LABIATAE Rosmarinus tomentosus Huber-Morath & Maire Teucrium charidemi Sandwith Thymus capitellatus Hoffmanns. & Link Thymus villosus L. subsp. villosus L. LILIACEAE Androcymbium europaeum (Lange) K. Richter Bellevalia hackelli Freyn Colchicum corsicum Baker Colchicum cousturieri Greuter Fritillaria conica Rix Fritillaria drenovskii Degen & Stoy. Fritillaria gussichiae (Degen & Doerfler) Rix Fritillaria obliqua Ker-Gawl. Fritillaria rhodocanakis Orph. ex Baker Ornithogalum reverchonii Degen & Herv.-Bass. Scilla beirana Samp. Scilla odorata Link ORCHIDACEAE Ophrys argolica Fleischm. Orchis scopulorum Simsmerh. Spiranthes aestivalis (Poiret) L.C.M. Richard PRIMULACEAE Androsace cylindrica DC. Primula glaucescens Moretti Primula spectabilis Tratt. RANUNCULACEAE Aquilegia alpina L. SAPOTACEAE Sideroxylon marmulano Banks ex Lowe SAXIFRAGACEAE Saxifraga cintrana Kuzinsky ex Willk. Saxifraga portosanctana Boiss. Saxifraga presolanensis Engl. Saxifraga valdensis DC. Saxifraga vayredana Luizet SCROPHULARIACEAE Antirrhinum lopesianum Rothm. Lindernia procumbens (Krocker) Philcox SOLANACEAE Mandragora officinarum L. THYMELAEACEAE Thymelaea broterana P. Cout. UMBELLIFERAE Bunium brevifolium Lowe VIOLACEAE Viola athois W. Becker Viola cazorlensis Gandoger Annex II to Directive 2009/147/EC is replaced by the following: ANNEX II PART A ANSERIFORMES Anatidae Anser fabalis Anser anser Branta canadensis Anas penelope Anas strepera Anas crecca Anas platyrhynchos Anas acuta Anas querquedula Anas clypeata Aythya ferina Aythya fuligula GALLIFORMES Tetraonidae Lagopus lagopus scoticus et hibernicus Lagopus mutus Phasianidae Alectoris graeca Alectoris rufa Perdix perdix Phasianus colchicus GRUIFORMES Rallidae Fulica atra CHARADRIIFORMES Scolopacidae Lymnocryptes minimus Gallinago gallinago Scolopax rusticola COLUMBIFORMES Columbidae Columba livia Columba palumbus PART B ANSERIFORMES Anatidae Cygnus olor Anser brachyrhynchus Anser albifrons Branta bernicla Netta rufina Aythya marila Somateria mollissima Clangula hyemalis Melanitta nigra Melanitta fusca Bucephala clangula Mergus serrator Mergus merganser GALLIFORMES Meleagridae Meleagris gallopavo Tetraonidae Bonasa bonasia Lagopus lagopus lagopus Tetrao tetrix Tetrao urogallus Phasianidae Francolinus francolinus Alectoris barbara Alectoris chukar Coturnix coturnix GRUIFORMES Rallidae Rallus aquaticus Gallinula chloropus CHARADRIIFORMES Haematopodidae Haematopus ostralegus Charadriidae Pluvialis apricaria Pluvialis squatarola Vanellus vanellus Scolopacidae Calidris canutus Philomachus pugnax Limosa limosa Limosa lapponica Numenius phaeopus Numenius arquata Tringa erythropus Tringa totanus Tringa nebularia Laridae Larus ridibundus Larus canus Larus fuscus Larus argentatus Larus cachinnans Larus marinus COLUMBIFORMES Columbidae Columba oenas Streptopelia decaocto Streptopelia turtur PASSERIFORMES Alaudidae Alauda arvensis Muscicapidae Turdus merula Turdus pilaris Turdus philomelos Turdus iliacus Turdus viscivorus Sturnidae Sturnus vulgaris Corvidae Garrulus glandarius Pica pica Corvus monedula Corvus frugilegus Corvus corone BE BG CZ DK DE EE IE EL ES FR HR IT CY LV LT LU HU MT NL AT PL PT RO SI SK FI SE UK Cygnus olor + + Anser brachyrhynchus + + + + Anser albifrons + + + + + + + + + + + + + + + + + + + Branta bernicla + + Netta rufina + + Aythya marila + + + + + + + + + + Somateria mollissima + + + + + + Clangula hyemalis + + + + + + + + Melanitta nigra + + + + + + + + + Melanitta fusca + + + + + + + + Bucephala clangula + + + + + + + + + + + + + Mergus serrator + + + + + Mergus merganser + + + + Bonasa bonasia + + + + + + + + + Lagopus lagopus lagopus + + Tetrao tetrix + + + + + + + + + Tetrao urogallus + + + + + + + + + + Francolinus francolinus + Alectoris barbara + + Alectoris chukar + + + + Coturnix coturnix + + + + + + + + + + + Meleagris gallopavo + + + + Rallus aquaticus + + + Gallinula chloropus + + + + + + + + Haematopus ostralegus + + Pluvialis apricaria + + + + + + + + + Pluvialis squatarola + + + + Vanellus vanellus + + + + + + + + Calidris canutus + + Philomachus pugnax + + + Limosa limosa + + Limosa lapponica + + + Numenius phaeopus + + + Numenius arquata + + + + Tringa erythropus + + Tringa totanus + + + + Tringa nebularia + + Larus ridibundus + + + + + + + + + Larus canus + + + + + Larus fuscus + + Larus argentatus + + + + + + + Larus cachinnans + + Larus marinus + + + + + Columba oenas + + + + + + Streptopelia decaocto + + + + + + + + + + Streptopelia turtur + + + + + + + + + + Alauda arvensis + + + + + + Turdus merula + + + + + + + Turdus pilaris + + + + + + + + + + + + Turdus philomelos + + + + + + + + Turdus iliacus + + + + + + + + Turdus viscivorus + + + + + + + Sturnus vulgaris + + + + + + + + + Garrulus glandarius + + + + + + + + + + + + + + + Pica pica + + + + + + + + + + + + + + + + + + + + + + Corvus monedula + + + + + + + + + + Corvus frugilegus + + + + + + + + + + Corvus corone + + + + + + + + + + + + + + + + + + + + + + + + AT = Ã sterreich, BE = Belgique/BelgiÃ «, BG = Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã , CY = Ã Ã ÃÃ Ã ¿Ã , CZ = Ã eskÃ ¡ republika, DE = Deutschland, DK = Danmark, EE = Eesti, ES = EspaÃ ±a, FI = Suomi/Finland, FR = France, EL = Ã Ã »Ã »Ã ¬Ã ´Ã ±, HR = Hrvatska, HU = MagyarorszÃ ¡g, IE = Ireland, IT = Italia, LT = Lietuva, LU = Luxembourg, LV = Latvija, MT = Malta, NL = Nederland, PL = Polska, PT = Portugal, RO = RomÃ ¢nia, SE = Sverige, SI = Slovenija, SK = Slovensko, UK = United Kingdom + = Member States which under Article 7(3) may authorise hunting of the species listed.. (1) These national emission ceilings are designed with the aim of broadly meeting the interim environmental objectives set out in Article 5. Meeting those objectives is expected to result in a reduction of soil eutrophication to such an extent that the area of the Union with depositions of nutrient nitrogen in excess of the critical loads will be reduced by about 30 % compared with the situation in 1990. (2) These national emission ceilings are temporary and are without prejudice to the review according to Article 10 of this Directive, which is to be completed in 2008. (3) The national emission ceilings for Croatia are to be attained by the date of its accession to the Union.. (4) These emission ceilings are temporary and are without prejudice to the review according to Article 10 of this Directive, which is to be completed in 2008. (5) (+) Interpretation Manual of European Union Habitats, version EUR 15/2, adopted by the Habitats Committee on 4 October 1999 and Amendments to the Interpretation Manual of European Union Habitats  with a view to EU enlargement (Hab. 01/11b-rev. 1), adopted by the Habitats Committee on 24 April 2002 after written consultation, European Commission, Directorate General for Environment; (6) Except bryophytes in Annex II (b).